

105 S4256 IS: No Funds to China’s Military Act of 2020
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4256IN THE SENATE OF THE UNITED STATESJuly 21, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the use of funds to purchase goods or services from Communist Chinese military companies.1.Short titleThis Act may be cited as the No Funds to China’s Military Act of 2020.2.Prohibition on use of funds to purchase goods or services from Communist Chinese military companies(a)In generalNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 and available for obligation as of the date of the enactment of this Act, or authorized to be appropriated or otherwise made available for fiscal year 2021 or any fiscal year thereafter, may be obligated or expended to purchase goods or services from a person on the list required by section 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note).(b)Application to private entities and State and local governments(1)In generalThe prohibition under subsection (a) includes a prohibition on the obligation or expenditure of funds described in that subsection for the purchase of goods or services from persons described in that subsection by a private entity or a State or local government that received such funds through a grant or any other means.(2)Certification required to receive future fundsOn and after the date of the enactment of this Act, the head of an executive agency may not provide funds described in subsection (a) to a private entity or a State or local government unless the entity or government certifies that the entity or government, as the case may be, is not purchasing goods or services from a person described in subsection (a).(c)Executive agency definedIn this section, the term executive agency has the meaning given that term in section 133 of title 41, United States Code.